UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1699


In re:   KENNETH D. BEVERLY

                      Petitioner.



                 On Petition for Writ of Mandamus
                     (No. 3:05-cr-00526-HEH-1)


Submitted:   September 27, 2012             Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenneth D. Beverly, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth D. Beverly petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

various motions attacking his convictions.                  He seeks an order

from this court directing the district court to act.                  Our review

of the district court’s docket reveals that the district court

recently denied or dismissed the motions.                 Accordingly, because

the district court has recently decided Beverly’s case, we deny

the mandamus petition as moot.               To the extent Beverly seeks to

directly challenge his conviction, such relief is not available

by way of a mandamus petition.                We grant leave to proceed in

forma   pauperis.      We    dispense    with    oral    argument    because    the

facts   and    legal   contentions      are    adequately   presented      in   the

materials     before   the    court   and     argument    would     not   aid   the

decisional process.



                                                               PETITION DENIED




                                         2